Scott, Judge,
delivered the opinion of the court.
In retaxing the costs of a case, if the fees are not legally, chargeable, they will be disallowed. If the fee-bill on its facéis illegal, it must be-rejected. But if the charges are such as may have been legally incurred in the prosecution or defence of the action, it will be taken to be prima facie correct, and the burden of showing its incorrectness is on him who objects to it. Applying this principle to the fee-bill before us, we do not see on what grounds we can interfere. The charges are such as might have been rendered in the cause in which they are entered. No evidence is preserved in the record, and we are without any means of ascertaining the sum really due by the appellant.
The other judges concurring, judgment affirmed.